Citation Nr: 0820760	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-40 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia (an 
"acquired psychiatric disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 determination by the 
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  An unappealed RO decision in January 1999 denied the 
veteran's request to reopen the claim of service connection 
for schizophrenia.

2.  Evidence of record received since the January 1999 
decision that pertains to the veteran's claim for 
schizophrenia is new and material.

3.  Schizophrenia was not manifested in service or in the 
veteran's first post-service year, and is not shown to be 
related to his service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for schizophrenia has been submitted and the claim 
is reopened.  38 U.S.C.A.  § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

2.  Service connection for schizophrenia is not established.  
38  U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304  (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's original claim for entitlement to 
service connection for schizophrenia in an October 1996 
rating decision.  The veteran submitted an application to 
reopen the claim, which the RO denied in January 1999.  An RO 
letter dated the following month gave the veteran notice of 
this denial and his appellate rights, but he did not initiate 
an appeal.  Therefore, that rating decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

1.  New and material evidence

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his petition to reopen in March 2004.  For 
claims filed on or after August 29, 2001, "new" evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

Evidence of record since the RO's January 1999 decision 
includes VA treatment records, statements submitted by the 
veteran and his treating VA psychiatrist.  Under the 
requirements stated above for reopening claims, the veteran's 
treatment records and the VA physician's statement, which 
indicate treatment for schizophrenia, are considered new and 
material evidence (further discussion is not warranted).  The 
claim for service connection for schizophrenia is therefore 
reopened.

The Board has considered whether adjudicating these claims on 
a de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran. 

2.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The first diagnosis of schizophrenia was from a VA in-patient 
psychiatric admission in January 1991, over 12 years after 
discharge from service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim. Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. 
Cir. 2000).  In the course of this hospital admission, the 
assessment was that the veteran was struggling with chronic 
undifferentiated schizophrenia.  

Importantly, during this time, the veteran made little (if 
any) reference to his service, providing evidence against his 
own claim at this time. 

An extensive collection of VA outpatient records chronicle 
the veteran's treatment for schizophrenia in the years 
following his diagnosis, including regular detailed progress 
reports and involvement in a research trial for medication.  
The veteran reported to his medical personnel various 
theories for how and when his illness began, but service is 
not once mentioned in the treatment records.  These post-
service records are entirely silent regarding the veteran's 
service, providing yet more highly probative negative medical 
evidence. 

Importantly, the competent evidence of record provides 
evidence against a finding of a nexus between the veteran's 
current psychiatric disorder and his period of active service 
from June 1975 to June 1978.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, the veteran was first diagnosed with 
schizophrenia some twelve years after service.  Throughout 
the veteran's psychiatric treatment, treatment records fail 
to indicate any connection between service and the disorder 
at issue.  

The fact that the veteran himself (during this treatment) 
makes no reference to service provides evidence against his 
own claim.  

The veteran stated to VA that he reported to sick call for 
his mental illness in 1975 during training, yet the service 
medical records are silent for any complaint or treatment of 
any mental condition.

The veteran's treating VA psychiatrist submitted a statement 
in support of this claim in September 2004.  The psychiatrist 
notes that the veteran requested a letter of support from the 
physician stating that the veteran's symptoms began while in 
active duty.  The physician noted, "this statement is 
derived from the veteran and is based on his account of what 
happened to him while he was in the service."  The VA 
psychiatrist opined that the veteran's report of his illness 
"is consistent with the course of illness and with verified 
history of other veterans with similar chronic mental 
illness."  However, the psychiatrist states no opinion 
regarding the veteran's specific struggle with schizophrenia, 
merely noting a consistency with other similarly disabled 
individuals.  

The Board finds that the VA psychiatrist's medical statement 
provides highly minimal support of the veteran's claim, as 
the physician states no connection between the schizophrenia 
and service.  The lack of any medical evidence linking the 
veteran's current psychiatric disability to his service is 
highly probative against the claim.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (medical opinion premised on 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (Board is not bound to accept 
doctor's opinion based exclusively on claimant's 
recitations).

In the present case, to the extent that the veteran is able 
to observe continuity of psychiatric symptoms since service, 
his opinions are outweighed by the lack of pertinent findings 
of mental disability in his service medical records, the lack 
of pertinent findings until approximately 12 years after 
service, and the lack of any medical opinion linking or 
indicating a link to service.  Further, his own statements 
during VA treatment at the start of treatment for this 
disorder conflict with his current statements to the VA 
regarding this problem.  In sum, the medical evidence 
demonstrates that the veteran is not entitled to service 
connection for schizophrenia.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Duty to assist and notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claims 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on 
claims by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

As the claim was reopened, Kent is not applicable to this 
case. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no VA examination was obtained for the claim 
for schizophrenia.  The Board has carefully considered this 
issue in light of the September 2004 medical opinion.  
Although the evidence submitted was sufficient to reopen the 
claim, there is no evidence that the claimed disability is 
associated with the veteran's service and highly probative 
evidence indicating that this problem has no association with 
service.  

In this regard, it is important to note that in deciding the 
issue of new and material evidence, the Board only considers 
the evidence that would support reopening the claim, not 
evidence that would provide evidence against the claim.  It 
is also important to note that the treatment records in this 
case provide particularly negative evidence against this 
claim, clearly indicating a problem with no connection to 
service.  The history is clear.  The Board finds that the 
highly tenuous letter from September 2004 is yet another 
indication of the fact that there is no connection between 
service and the veteran's problem.  The post-service record 
and its detail overwhelming supports a denial of this claim 
to the point that further evaluation of the etiology of this 
disorder would serve no constructive purpose. 

Based on the above, the low threshold set forth in McLendon 
has not been met and no psychiatric examination was provided.  
In any event, in light of the fact that there is overwhelming 
post-service medical evidence against this claim, the Board 
finds that there is otherwise sufficient competent medical 
evidence of record to make a decision on the claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through May 2004.  The veteran submitted 
documentation stating that no private treatment records are 
available, and he was provided an opportunity to set forth 
his or her contentions during a hearing before a Veterans Law 
Judge in May 2008, which he did not attend.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Based on the 
above, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal to reopen a claim of service connection for 
schizophrenia is granted.

Service connection for schizophrenia is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


